    Case 4:19-cv-00836-ALM-CAN Document 13 Filed 05/15/20 Page 1 of 1 PageID #: 26



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     TYTON HESTER, #222160                            §
                                                      §
     VS.                                              §                 CIVIL ACTION NO. 4:19cv836
                                                      §
     DENTON COUNTY SHERIFF                            §
                                                      §


                                         ORDER OF DISMISSAL

            This case were referred to United States Magistrate Judge Christine A. Nowak, who issued

     a Report and Recommendation concluding Petitioner’s case should be dismissed without prejudice

     for failure to pay the $5.00 filing fee. The Report and Recommendation of the Magistrate Judge,

     which contains proposed findings of fact and recommendations for the disposition of such actions,

     has been presented for consideration. No objections having been timely filed, the Court concludes

     the findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings

     and conclusions of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

     case is DISMISSED without prejudice. A certificate of appealability is DENIED. It is further

     ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 15th day of May, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
